No. 83-552
                   IN THE SUPREME COURT OF THE STATE OF ?IOPJTANA

                                         1984



IN RE THE J%ARRIAGE OF
DEAN ERVIN KEIRLE,
                 Petitioner and Respondent,
    and
JEANETTE KALINA KEIRLE, now known
as JEANETTE KALINA ANDERSON ,
                  Respondent and Appellant.




APPEAL FROM:       District Court of the Sixteenth Judicial District,
                   In and for the County of Fallon,
                   The Honorable Alfred B. Coate, Judge presiding.

COUNSEL OF RECORD:
         For Appellant:

                 Denzil R. Young, Baker, Montana
                 Richard B. Baer, Bismarck, North Dakota
         For Respondent:
                 Gene Huntley   &   Ira Eakin, Baker, Montana




                                    Submitted on Briefs:    March 15, 1984
                                                 Decided:       Nay 29, 1984



Filed:    TiAfiy f l 394
                      18


                                                            -
                                    Clerk
Mr. Justice John C.            Sheehy delivered the Opinion of the
Court.


        Jeanette Kalina Keirle a-ppeals from a dismissal of her
motion for modification of a divorce decree by the District
Court for the Sixteenth Judicial District, Fallon County.
        Dean    and   Jeanette Keirle were married          and   divorced
twice, the second dissolution effective November 27, 1978.
Prior to this second dissolution, the parties signed written
stipulations as           to   child    custody   and   support, property
division and maintenance.                According to the stipulations,
Jeanette was to live in the family home, located in Baker,
until sometime in 1979.                She was entitled to an undivided
one-half interest in the residence, which was eventually to
be sold, and was entitled to take with her when she moved
certain items of personal property.                The stipulations were
incorporated into the November 27, 1978 dissolution decree.
     On April 14, 1983, Jeanette filed a motion to amend
and/or clarify judgment and property division and to increase
child support.           She requested that the decree be amended to
allow a cash payment in lieu of the household items she was
entitled to, claiming Dean refused to allow her possession of
them.      She also requested that the value of the home be
determined and. divided between the parties and that the child
support payments be increased.              On June 28, 1983, a hearing
was held on the motion.           In response to Dean's assertion that
the time limits cited in Rules 59 and 60, M.R.Civ.P.,                  had
expired, Jeanette moved to amend her motion to reflect that
it   was       brought    under   sections     40-4-201,   40-4-204,   and
40-4-208, MCA.        Her motion was granted.
        The    District Court   heard   argument on   the    issue of
whether the dissolution decree should be modified.          According
to stipulation of the parties, the child support payments
were increased.         The District Court ruled that the time
allowed for appeal of the dissolution decree had passed and
that it did not have jurisdiction to modify the property
division.       A judgment increasing the child support payments
according to the stipulation and dismissing the remainder of
Jeanette's motion was entered October 31, 1983.
    We are faced with the issue of whether the District
Court    properly    dismissed Jeanette's motion      to    amend   the
dissolution decree.      Jeanette contends that the dismissal was
improper according to law and that the District Court erred
procedurally by not entering a judgment with findings of fact
or which properly reflected its rulings at the June 28, 1983
hearing.
        Rule 59(g), M.R.Civ.P.,   provides that z "motion to alter
or amend the judgment shall be served not later than 10 days
after the service of the notice of the entry of the judgment
. . ."         Rule 60(b), M.R.Civ.P.   provides that a motion to
relieve a party        from a judgment must be made within           "a
reasonable time" and in some cases not more than 60 days
after    the    judgment or notice of entry of the          judgment.
Jeanette did not satisfy the requirements for either of these
motions and was        therefore properly precluded    from making
them.     Armstrong v. High Crest Oil, Inc. (1974), 164 Mont.
187, 520 P.2d 1081.
     To have a property division modified otherwise a party
must comply with section 40-4-208, MCA, which provides:
        "(3) The provisions as to property disposition may
        not be revoked or modified by a court, except:
      (a) upon written consent of the parties; or (b) if
      the court finds the existence of conditions that
      justify the reopening of a judgment under the laws
      of this state."

In finding no existence of conditions that would justify
reopening the judgment in this case, the District Court was
not   required   to   enter    findings     of       fact.     Rule     52(a),


      In this case the appellant has not claimed. the existence
of    unconscionability,      fraud,   or    any       other       inequitable
situation which would give a court a legal basis upon which
to reopen the judgment.         She is attempting to enforce the
judgment which incorporated the parties' stipulations as to
the property division by making a motion to modify.                     She is
precluded by statutory time limits and by the fact that she
has no legal basis to compel a court to reopen the judgment.
In Hadford v. Hadford (Mont. 19811, 633 P.2d 1181, 1184, 38
St.Rep. 1308, 1312, this Court noted:

      "By section 40-4-201 (2), MCA, district courts must
      abide by the terms of a property settlement
      agreement unless its terms are unconscionable.
      This statute has a dual purpose.         First, it
      expresses a clear policy encouraging property
      settlement agreements.      Obviously, a property
      settlement agreement would be useless if the courts
      were free to set them aside whenever the mood
      struck. Under the statute, the property settlement
      decree must be approved unless the District Court
      finds it to be unconscionable.
      "The second purpose has the goal of finality. A
      property settlement agreement would also be useless
      if the courts were free to set them asid.e at any
      time simply on the motion and allegation of one of
      the parties that the property settlement agreement
      merged with the decree is unconscionable..                    . ."
      The judgment of the District Court is affirmed.

                                                 L     -..     ,
                                                                        .
                                                                     , , w.-w.   -
                                                       Justice
We Concur:


  3C h i4 J u4t iQJG.4
        ef   s ce
                         4-8Q